Citation Nr: 0503342	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-13 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for schizophrenia.

2.  Whether new and material evidence has been received which 
is sufficient to reopen a previously denied claim of 
entitlement to service connection for right ear hearing loss.

3.  Entitlement to service connection for a left hip 
disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois which determined that the veteran 
had not submitted new and material evidence to reopen 
previously denied claims of service connection for 
schizophrenia and right ear hearing loss, and denied 
entitlement to service connection for a left hip disorder.

Procedural history

The veteran served on active duty from April 1978 to 
September 1983; however, the RO determined in a September 
1987 administrative decision that the veteran's service 
between the period of May 8, 1982 to September 28, 1983 was 
characterized as other than honorable.  Therefore, the period 
of active duty for consideration of entitlement to 
compensation benefits will be from April 27, 1978 to May 7, 
1982.  See 38 C.F.R. §§ 3.12, 3.104(b) (2004).

In December 1985, the veteran filed a claim for entitlement 
to service connection for schizophrenia.  In a letter dated 
in December 1987, the RO asked the veteran to submit evidence 
of the length, character and time of active service.  When 
the veteran failed to do so, the RO sent a letter in January 
1988 denying his claim of entitlement to service connection 
for schizophrenia.  The veteran reopened his claim in August 
1990.  The RO denied entitlement to service connection for 
schizophrenia in a May 1991 rating decision, and he appealed.  
The Board denied the veteran's claim for entitlement to 
service connection for a psychiatric disorder in February 
1994.  

In September 1995, the veteran attempted to reopen his claim 
of entitlement to service connection for schizophrenia, which 
was denied by the RO in an October 1995 rating decision.  The 
veteran did not file a timely appeal as to that decision.

In November 1997, the veteran filed a claim for entitlement 
to service connection for hearing loss.  That claim was 
denied by the RO in a March 1998 rating decision.  The 
veteran did not file a timely appeal to this decision.  

In August 2000, the veteran filed to reopen his claims of 
entitlement to service connection for schizophrenia and right 
ear hearing loss.  In December 2002, he filed a claim for 
entitlement to service connection for a left hip condition.  
These claims were denied in a January 2003 RO rating 
decision.  The veteran perfected his current appeal to the 
January 2003 rating decision with the timely submission of 
his substantive appeal (VA Form 9) in April 2003.

Matters not on appeal

In August 1995, the veteran, who the evidence discloses is 
profoundly mentally ill,  filed claims for service connection 
for a number of disabilities which he claimed he received in 
the Persian Gulf War.  The veteran's service pre-dated the 
Persian Gulf war by almost a decade.  See 38 C.F.R. § 3.2 
(2004).  Those issues were not adjudicated by the RO and are 
therefore not within the Board's jurisdiction.  See Godfrey 
v. Brown, 7 Vet. App. 398 (1995) [the Board does not have 
jurisdiction of issues not adjudicated by the RO].  


FINDINGS OF FACT

1.  In October 1995, the RO denied the reopening of the claim 
of entitlement to service connection for schizophrenia.

2.  The evidence associated with the claims folder subsequent 
to the RO's October 1995 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for schizophrenia.

3.  In March 1998, the RO denied the claim of entitlement to 
service connection for hearing loss.

4.  The evidence associated with the claims folder subsequent 
to the RO's March 1998 rating decision is not new and so 
significant that it must be considered in order to fairly 
decide the merits of the veteran's claim of entitlement to 
service connection for right ear hearing loss.

5.  Competent medical evidence does not support a finding 
that a left hip disorder currently exists.


CONCLUSIONS OF LAW

1.  The RO's October 1995 decision denying the reopening of 
the previously denied claim of entitlement to service 
connection for schizophrenia is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 
(2004).

2.  Since the October 1995 rating decision decision, new and 
material evidence has not been received with respect to the 
veteran's claim of entitlement to service connection for 
schizophrenia; therefore, the claim of entitlement to service 
connection for schizophrenia is not reopened.  38 U.S.C.A. § 
5108 (West 1991); 38 C.F.R. § 3.156 (2001).

3.  The RO's March 1998 decision denying entitlement to 
service connection for hearing loss is final.  38 U.S.C.A. § 
7105 (West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).

4.  Since the March 1998 rating decision, new and material 
evidence has not been received with respect to the veteran's 
claim of entitlement to service connection for hearing loss; 
therefore, the claim of entitlement to service connection for 
right ear hearing loss is not reopened.  38 U.S.C.A. § 5108 
(West 1991); 38 C.F.R. § 3.156 (2001).

5.  A left hip disorder was not incurred in or aggravated by 
active military service.  38 U.S.C.A. § 1131 (West 2002); 38 
C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran seeks entitlement to service connection for 
schizophrenia, right ear hearing loss and a left hip 
disorder.  As noted in the Introduction, in January 2003 the 
RO determined that the claims of entitlement to service 
connection for schizophrenia and hearing loss, which had been 
denied by the RO in October 1995 and March 1998, 
respectively, had not been reopened.  Implicit in the 
veteran's presentation is the contention that new and 
material evidence has been received which is sufficient to 
reopen those claims.  

In the interest of clarity, the Board will initially discuss 
certain preliminary matters. The Board will then address the 
pertinent law and regulations and their application to the 
facts and evidence.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) [codified as amended at 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107) (West 2002)].  This law 
eliminated the former statutory requirement that claims be 
well grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The 
VCAA includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
Regulations implementing the VCAA have been enacted.  See 38 
C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a).

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment but not yet final as of that date.  However, the 
VCAA appears to have left intact the requirement that a 
veteran must first present new and material evidence in order 
to reopen a previously and finally denied claims under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceeding to evaluate the 
merits of those claims.  It is specifically noted that 
nothing in the VCAA shall be construed to require VA to 
reopen claims that have been disallowed except when new and 
material evidence is presented or secured, as described in 38 
U.S.C.A. § 5108. 
See 38 U.S.C.A. § 5103A(f) (West 2002).

Once claims are reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate the claimant's claims for 
benefits, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A (West 2002).

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of these issues has proceeded in 
accordance with the provisions of the law and regulations.

Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claims.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].  The Board observes that the 
United States Court of Appeals for Veterans Claims (the 
Court) held in Quartuccio that the notice provisions of the 
VCAA apply to cases, such as this, in which a claimant seeks 
to reopen previously denied claims.

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The veteran was notified by the January 
2003 rating decision and by the April 2003 statement of the 
case (SOC) of the pertinent law and regulations, of the need 
to submit additional evidence on his claims, and of the 
particular deficiencies in the evidence with respect to his 
claims. 

The veteran was sent a letter in July 2001 that discussed 
what constituted new and material evidence in order to reopen 
previously denied claims for service connection.  More 
significantly, a letter was sent to the veteran in December 
2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the specific 
evidence needed to substantiate his claim for service 
connection. 

Thus, the July 2001 letter, the December 2002 VCAA letter, 
the January 2003 rating decision and the April 2003 SOC not 
only notified the veteran of the evidence already of record, 
but also notified him specifically of the additional evidence 
that was needed in his case.

In short, based on the above record, the Board concludes that 
the veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claims.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 CFR § 3.159(b)(1) (2004).  In the 
December 2002 letter, the RO informed the veteran that the RO 
would help him get such things as "medical records, 
employment records, or records from other Federal agencies," 
but that he must provide enough information about these 
records so that they could be requested on his behalf.  The 
RO also advised him that a VA medical examination would be 
provided if it was necessary to make a decision in his 
claims.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 38 C.F.R. 
§ 3.159(b)(1) (2004).  The December 2002 letter informed him 
that if he had private medical evidence, he could complete 
and submit the enclosed VA Form 21-4142, Authorization and 
Consent to Release Information, to authorize the RO's 
retrieval of such on the veteran's behalf.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claims.  See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2004).  The December 2002 letter requested that 
the veteran "Please review your records and make certain you 
haven't overlooked any important evidence . . . Send us any 
medical reports you have."  The Board believes that this 
request substantially complies with the requirements of 38 
C.F.R. § 3.159 (b) in that it informed the veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.

The Board notes that, even though the December 2002 letter 
requested a response within 30 days, it also expressly 
notified the veteran that he had one year to submit the 
requested information and/or evidence, in compliance with 38 
U.S.C.A. § 5103(b) [evidence must be received by the 
Secretary within one year from the date notice is sent].  
That one year period has since elapsed.  

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA prior to the adjudication of these claims (by rating 
decision in January 2003).  Therefore, there is no prejudice 
to the veteran in proceeding to consider the claims on the 
merits.  See Bernard v. Brown, 
4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate claims for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claims.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claims.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claims.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of previously finally 
denied claims does not attach until the claims have been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claims, unless no reasonable possibility exists that such 
assistance would aid in substantiating the claims.  38 
U.S.C.A. § 5103A (West 2002).

The Board finds that under the circumstances here presented 
reasonable efforts have been made to assist the veteran in 
obtaining evidence necessary to substantiate his claims, and 
that there is no reasonable possibility that further 
assistance would aid in substantiating them.  In particular, 
the RO has obtained the veteran's service personnel records, 
certain service medical records and private and VA treatment 
records.  

The majority of the veteran's service medical records are not 
associated with the claims folder.  The Board notes that in a 
case such as this, the Board has a heightened duty to explain 
its findings and conclusions and to consider the benefit of 
the doubt rule.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 
(1991). 

The Board is cognizant of Hayre v. West, 188 F.3d 1327 (Fed. 
Cir. 1999), wherein the United States Court of Appeals for 
the Federal Circuit elaborated on the VA's responsibility to 
obtain a veteran's service medical records.  Specifically, VA 
must make more than a single attempt to locate such records, 
and must inform the veteran of their absence, so that he may 
independently seek to obtain them.  See Hayre, 188 F.3d at 
1331-32; see also McCormick v. Gober, 14 Vet. App. 39 (2000).  

In this case, the RO has made numerous attempts to locate the 
veteran's service medical records.  The RO submitted requests 
to the National Personnel Records Center (NPRC) in December 
1985 and September 1987, asking for all available service 
medical and dental records and the report of separation of 
service for the veteran.  The veteran's enlistment 
performance records, administrative separation processing 
records and two service medical records were subsequently 
associated with the claims folder.  The September 1987 search 
report specifically noted that "after a thorough search of 
the NPRC and Navy files, service medical records could not be 
located."  The RO sent the veteran a letter in January 1988 
explaining that the RO was having difficulty locating the 
veteran's service medical records and noted that service 
personnel records indicated that he had kept his health 
records.  The veteran submitted a letter in June 1988, 
indicating that he did not have his service medical records.

The Board observes that, where records are unavailable, "VA 
has no duty to seek to obtain that which does not exist."  
See Counts v. Brown, 6 Vet. App. 473, 477 (1994); Porter v. 
Brown, 5 Vet. App. 233, 237 (1993).  See also Hayre, supra 
[VA's efforts to obtain service department records shall 
continue until the records are obtained or unless it is 
reasonably certain that such records do not exist or that 
further efforts to obtain those records would be futile].   
So it is in this case.

The Board notes that the veteran has indicated the existence 
of social security administration (SSA) records.  However, 
the Board is not required to obtain these records.  There is 
absolutely nothing in the record on appeal which would lead 
the Board to believe that they contain any information which 
would be pertinent to these claims.  That is, there is no 
hint that the SSA records would contain any medical or other 
evidence which would tend to relate the veteran's claimed 
disabilities to his military service.  Cf. Brock v. Brown, 10 
Vet. App. 155, 161-2 (1997) [VA is not obligated to obtain 
records which are not pertinent to the issue on appeal.] 

In Tetro v. Gober, 14 Vet. App. 100 (2000), the Court 
declined to extend Hayre to a case where the failure in the 
duty to assist was committed when the RO had failed to get 
Social Security Administration (SSA) records.  The Court 
noted that since the Hayre doctrine was a judicially created 
departure from statutorily mandated rules governing the 
finality of VA decisions, Hayre should not be read broadly as 
a basis for disregarding finality in situations not involving 
grave procedural error.
 
The Board has given thought as to whether a VA physical 
examination of the veteran and/or a medical nexus opinion 
should be obtained for the claim of entitlement to service 
connection for a left hip disorder.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2004).   However, as 
explained below the veteran has presented no competent 
medical evidence of an in-service injury or disease of the 
left hip or a current left hip disorder.  In the absence of 
competent medical evidence of an in-service injury or disease 
of the left hip or a current left hip disorder, physical 
examination of the veteran is not necessary.  Referral for a 
medical nexus opinion is similarly not necessary.  Any 
physician rendering an opinion of necessity would be required 
to rely on the veteran's own statement as to what transpired 
in service.  The Court has held on a number of occasions that 
a medical opinion premised upon an unsubstantiated account is 
of no probative value.  See, e.g., Reonal v. Brown, 5 Vet. 
App. 458, 460 (1993); Moreau v. Brown, 9 Vet. App. 389, 395-
396 (1996); Swann v. Brown, 5 Vet. App. 229, 233 (1993).  
Obtaining a medical nexus opinion under the circumstances 
presented in this case would be a useless exercise.

In so concluding, the Board finds that the circumstances here 
presented differ from those found in Charles v. Principi, 16 
Vet. App. 370 (2002), in which the Court held that VA erred 
in failing to obtain a medical nexus opinion where evidence 
showed acoustic trauma in service and a current diagnosis of 
tinnitus.  Significantly, in this case there is no evidence 
of an in-service disease or injury to the left hip or a 
current left hip disability.  

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.

The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2004).  The veteran and his representative have been 
accorded the opportunity to present evidence and argument in 
support of his claims.  The veteran declined a hearing before 
a Veterans Law Judge when he submitted his substantive appeal 
(VA Form 9).

1.  Whether new and material evidence has been submitted in 
order to reopen a previously denied claim of entitlement to 
service connection for schizophrenia.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2004).

Service connection for psychosis may be presumed if such 
disability is manifested to a degree of 10 percent within one 
year from the date of separation from a period of qualifying 
active service lasting 90 or more days.  38 U.S.C.A. §§ 1101, 
1110, 1112, 1113, 1131, 1137(West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2003).

Finality/new and material evidence

In general, rating decisions that are not timely appealed are 
final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 
20.1103 (2004).  Pursuant to 38 U.S.C.A. § 5108 (West 2002), 
finally disallowed claims may be reopened when new and 
material evidence is presented or secured with respect to 
those claims.

The Board notes that the definition of material evidence was 
revised in August 2001 to require that the newly submitted 
evidence relate to an unestablished fact necessary to 
substantiate the claims and present the reasonable 
possibility of substantiating the claims.  See 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) [codified at 38 C.F.R. § 3.156 
(2004)].  This change in the law pertains only to claims 
filed on or after August 29, 2001.  Because the veteran's 
claims to reopen were initiated in August 2000, the revised 
regulations are inapplicable to the present appeal.

For the purpose of this case, new and material evidence is 
defined as evidence not previously submitted to agency 
decision-makers that bears directly and substantially upon 
the specific matter under consideration; which is neither 
cumulative nor redundant; and which, by itself or in 
connection with evidence previously assembled, is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is presumed.  
See Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claims, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to those claims after the last final 
denial, in this case the October 1995 rating decision.

The "old" evidence

At the time of the October 1995 RO rating decision, the 
evidence included the veteran's service personnel records, 
his available service medical records, VA treatment records 
and lay statements.  The service records detailed a January 
1981 hospitalization for alcoholism and the veteran's 
administrative separation for drug abuse rehabilitation 
failure.  VA outpatient records show treatment for 
schizophrenia beginning in December 1984 (or over two years 
after the end of the veteran's honorable service in May 
1982); at that time the veteran reported experiencing 
paranoid symptomatology for one or two months.  

Two lay statements dated in October 1992 from the veteran's 
relatives indicated that he began acting strangely upon his 
return from service.

In a decision in February 1994, the Board denied the 
veteran's claim of entitlement to service connection for a 
psychiatric disorder, noting that there was no evidence of a 
psychiatric disorder in service or within one year of 
separation from service.

The veteran filed to reopen his claim for service connection 
for schizophrenia in September 1995, but submitted no 
additional evidence.  In a decision in October 1995, the RO 
denied reopening the veteran's claim of entitlement to 
service connection for schizophrenia, noting that new and 
material evidence had not been received which was sufficient 
to reopen the claim.

Additional evidence received since the October 1995 RO 
decision will be referred to below.

Analysis

The October 1995 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  As 
explained above, the veteran's claim for service connection 
for schizophrenia may only be reopened if he submits new and 
material evidence.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a) (2001); Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. 
Cir. 1996).  Therefore, the Board's inquiry will be directed 
to the question of whether any additionally received (i.e. 
after October 1995) evidence bears directly and substantially 
upon the specific matters under consideration, namely whether 
the veteran's schizophrenia began during or is  related to 
his service.



The additional evidence received since the October 1995 RO 
decision consists of 
VA outpatient records dated from April 2001 to October 2002 
which show continuing treatment for schizophrenia.  This 
evidence can be considered "new" in that it was not 
previously before the RO in October 1995.  The evidence, 
however, is not "material" because it is cumulative and 
redundant of previous evidence of record, in that it relates 
to the veteran's current schizophrenia.  This element of 
service connection was already shown by the evidence of 
record in October 1995.  

In short, the newly received medical evidence merely confirms 
previous evidence that the veteran currently has 
schizophrenia, which was not in dispute.  It does not, 
however, demonstrate that schizophrenia had its onset in 
service or within the one year presumptive period after 
service, nor does it relate the schizophrenia to the 
veteran's military service.  Such evidence is therefore not 
material.  See Cornele v. Brown, 6 Vet. App. 59, 62 (1993); 
Mintz v. Brown, 6 Vet. App. 277, 280 (1994) [medical evidence 
which merely documents continued diagnosis and treatment of 
disease, without addressing the crucial matter of medical 
nexus, does not constitute new and material evidence].
  
Nowhere in the additionally received evidence is there a 
medical opinion indicating that the veteran's schizophrenia 
was incurred in service.  

With respect to the veteran's own statements on file in 
support of his claims, these are essentially reiterations of 
similar contentions raised previously to the effect that his 
schizophrenia is due to military service and are therefore 
not new.  See Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).  
It is now well established that laypersons without medical 
training, such as the veteran and his relatives, are not 
qualified to render a medical opinion regarding the etiology 
of disorders and disabilities. 
 See 38 C.F.R. § 3.159 (2004); Cromley v. Brown, 7 Vet. App. 
376, 379 (1995); Espiritu v. Derwinski, 2 Vet. App. 492, 495 
(1992).  In Moray v. Brown, 5 Vet. App. 211, 214 (1993), the 
Court specifically stated that laypersons are not competent 
to offer medical opinions and that such evidence does not 
provide a basis on which to reopen a claim for service 
connection.  In Routen v. Brown, 10 Vet. App. 183, 186, 
(1997), the Court again noted that "[l]ay assertions of 
medical causation cannot suffice to reopen a claim under 38 
U.S.C. 5108."

In short, for reasons explained above the veteran has not 
submitted competent medical evidence which serves to show 
that his schizophrenia is related to service.  The evidence 
which he has submitted is not so significant that it must be 
considered in order to fairly decide the merits of the claim, 
and it is thereby not material.  The additionally submitted 
evidence thus does not raise a reasonable possibility of 
substantiating the claim on the merits.  See 38 C.F.R. § 
3.156 (2004).  

Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for 
schizophrenia is unsuccessful.  The recently received 
evidence not being both new and material, the claim of 
service connection for schizophrenia is not reopened and the 
benefit sought on appeal remains denied.

2.  Whether new and material evidence has been submitted in 
order to reopen a previously denied claim of entitlement to 
service connection for right ear hearing loss.

The Board notes that the laws and regulations pertinent to 
service connection in general and new and material evidence 
are discussed above and need not be repeated for the sake of 
brevity.  The presumptive provisions pertaining to psychosis 
are also applicable to sensioneural hearing loss.

Factual Background

As discussed in detail above, before the Board can evaluate 
the merits of previously denied claims, it must first 
determine whether the claimant has submitted new and material 
evidence with respect to those claims after the last final 
denial, in this case the March 1998 rating decision.

The "old" evidence

At the time of the March 1998 RO rating decision, the 
evidence included the veteran's service personnel records, 
his available service medical records, VA outpatient records 
and a VA examination from February 1998.  The service records 
indicated no type of hearing loss in service.  A July 1985 VA 
audiogram was within normal limits.

The February 1998 VA examination showed the veteran to be 
uncooperative, allowing only for objective testing which was 
consistent with normal hearing.
In a decision in March 1998, the RO denied the veteran's 
claim of entitlement to service connection for hearing loss, 
noting that there was no evidence of a current hearing loss 
disability.

Additional evidence received since the March 1998 RO decision 
will be referred to below.

Analysis

The March 1998 decision is final.  See 38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.104, 20.1103 (2004).  As 
explained above, the veteran's claim for service connection 
for right ear hearing loss may only be reopened if he submits 
new and material evidence.  Therefore, the Board's inquiry 
will be directed to the question of whether any additionally 
received (i.e. after March 1998) evidence bears directly and 
substantially upon the specific matters under consideration, 
namely whether the veteran currently has right ear hearing 
loss that is related to service.

It is well established that in order to be considered for 
service connection, a claimant must first have a disability.  
See Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); 
Gilpin v. Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service 
connection may not be granted unless a current disability 
exists].

The additional evidence received since the March 1998 RO 
decision consists of 
VA outpatient records dated from April 2001 to October 2002 
which show continuing treatment for unrelated conditions.  No 
medical record shows a complaint, diagnosis or treatment of 
hearing loss in the right ear.  This evidence can be 
considered "new" in that it was not previously before the RO 
in October 1995.  The evidence, however, is not "material" 
because it does not bear directly and substantially upon the 
specific matter under consideration.  Indeed, the 
additionally received evidence manifestly does not 
demonstrate the claimed disability.  In fact, when asked in 
April 2002 if he had a hearing problem, the veteran responded 
"no."  
See Villalobos v. Principi, 3 Vet. App. 450 (1992) [evidence 
that is unfavorable to the appellant is not new and 
material].  

In short, for reasons explained above the veteran has not 
submitted competent medical evidence which serves to show 
that he has a current right ear hearing loss that is related 
to service.  The evidence which he has submitted is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim, and it is thereby not 
material.  The additionally submitted evidence thus does not 
raise a reasonable possibility of substantiating the claim on 
the merits.  See 38 C.F.R. 
§ 3.156 (2004).  

Therefore, the Board finds that the veteran's attempt to 
reopen his claim of entitlement to service connection for a 
right ear hearing loss disability is unsuccessful.  The 
recently submitted evidence not being both new and material, 
the claim of service connection for right ear hearing loss is 
not reopened and the benefit sought on appeal remains denied.

Additional comments

With respect to each of these two issues, as discussed above 
in connection with the VCAA, in the absence of a reopened 
claim there is no duty to assist the veteran.

To the extent that the veteran desires to pursue these claims 
in the future, the Board views its discussion above as 
sufficient to inform the veteran of the elements necessary to 
reopen his claims.  See Graves v. Brown, 8 Vet. App. 522, 524 
(1996).




	(CONTINUED ON NEXT PAGE)





3.  Entitlement to service connection for a left hip 
disorder.

Relevant law and regulations

Service connection - in general

The law and regulations generally pertaining to service 
connection have been set forth above and will not be 
repeated.

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection presupposes a current diagnosis of the 
claimed disability.
See Brammer v. Derwinski, 3 Vet. App. 233, 255 (1992).  

Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  See 
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Analysis

With respect to Hickson element (1), current disability, 
there is no competent medical evidence that the veteran has a 
left hip disability.  Nowhere in the records is there a 
complaint as to a left hip problem.  In June 2002 and October 
2002, notations were made that the veteran had "no known 
medical problems" [by which was meant physical problems; the 
veteran has a long, well-documented history of schizophrenia 
and substance abuse].  

In VA medical records dated in February 2002, April 2002 and 
October 2002, review of the musculoskeletal systems was 
normal, and the veteran indicated no physical limitations.  

The veteran indicated in a December 2002 statement that he 
had left hip operation.  As noted elsewhere in this decision, 
he suffers from severe mental illness.  [As an example, in 
April 2001 he informed a VA health care provider that he 
believed that "the general public" was going to kill him 
and "was considering to see a Senator to seek help".]  His 
statement as to the purported left hip operation is far 
outweighed by the utterly negative medical evidence discussed 
immediately above.

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of any diagnosed disability regarding the left hip, 
service connection may not be granted.  Hickson element (1) 
has not been met, and the veteran's claims fail on that basis 
alone.

For the sake of completeness, the Board will address the 
remaining two Hickson elements.

With respect to Hickson element (2), in-service incurrence of 
a disease or injury, there is no medical evidence of an 
injury or disease of the left hip in service.  Accordingly, 
Hickson element (2) has not been met.

With respect to Hickson element (3), medical nexus, no 
competent medical nexus exists.  It is clear that in the 
absence of an in-service injury or disease and a current 
diagnosis of a disability in the left hip, a medical nexus 
opinion would be an impossibility.  Cf. Charles v. Principi, 
16 Vet. App. 370, 374 (2002).

To the extent that the veteran himself is attempting to 
provide a nexus between his claimed left hip disability and 
his military service, his statements are not probative of a 
nexus between the condition and military service.  See 
Espiritu, supra; see also Voerth v. West, 13 Vet. App. 117, 
119 (1999) [unsupported by medical evidence, a claimant's 
personal belief, no matter how sincere, is not probative of a 
nexus to service].  

In summary, in regards to the veteran's service connection 
claim for a left hip disability, all Hickson elements have 
not been met.  

For the reasons and bases which have been expressed in detail 
above, the Board finds that a preponderance of the evidence 
is against this claim.  The benefit sought on appeal is 
accordingly denied.


ORDER

New and material evidence not having been received, the claim 
of entitlement to service connection for schizophrenia is not 
reopened.  The benefit sought on appeal remains denied.

New and material evidence not having been received, the claim 
of entitlement to service connection for right ear hearing 
loss is not reopened.  The benefit sought on appeal remains 
denied.

Entitlement to service connection for a left hip disability 
is denied.



	                        
____________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


